DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim(s) 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Johnson (patent application publication No. 2007/0174227) in view of Amin (patent application publication No. 2007/0180586) and Guerreschi (Cornell University arXiv January 9,2017, paper entitled Practical optimization for hybrid quantum-classical algorithms).

Johnson taught the invention substantially as claimed including (as to claim 1)  a quantum computing method comprising: by operation of a control system (1162,1164)  in a quantum computing system (e.g., see fig. 11), identifying a pair of qubit devices in a quantum processor(e.g., see paragraphs 0072 and 0126-012) [note Johnson taught the nodes corresponding to qubit devices provide the qubit devices (paragraph 0072)  and the translating nodes of a graph to an integrated circuit (in paragraph 0126) and  readout device detecting the current in the nodes  120-1 and 120-2, and the state of the nodes provided the identifying a pair of qubit devices (nodes)]. Johnson taught wherein the quantum processor comprises a connection that provides coupling between the pair of qubit devices (e.g., see paragraphs 0072-0073 and 0126-0128); activating a coupling between the pair of qubit devices(e.g. see paragraph 0094)[the tuning of the coupling device(s) provides the activating] to execute a cost function, the cost function being associated with a maximum cut problem (e.g., see paragraph 0098)[note the mapper maps the problems including max cut  to desired graph representation for the analog processor and this representation is used to set coupling values,   and bias for quantum devices and  to solve the desire problem (e.g., see paragraphs 0099-0100,0053-0062)], 
Johnson did not expressly detail, wherein the coupling is activated by allowing the pair of qubits to evolve under a natural Hamiltonian for a time period r; and measuring one or more of the pair of qubit devices to obtain an output from an execution of an optimization algorithm. Amin however taught this limitation (e.g., see paragraphs 0044-0045 and 0053 and fig. 4) [note Amin taught the qubits define the coupling strength and the quantum system initialized to the initialization Hamiltonian and the quantum system is adiabatically changed until it is described by the ground state (paragraph 0044). Amin also taught the changing occurs during a time period  that is greater than 1 nanosecond and less than 100 microseconds. Amin taught the impedance is read out and the reading measures the quantum state of superconducting qubit(s) thereby solving the computational problem (e.g., see paragraphs 0044-0045 and fig. 4)].
It would have been obvious to one of ordinary skill in the art to combine the teachings of Johnson and Amin. Both references were directed toward the problems of solving mathematically expressed algorithms using quantum computing system involving coupling of qubits. One of ordinary skill would have been motivated to incorporate the Amin teachings of solving the algorithms by evolving a Hamiltonian to eliminate long qubit coherence time (e.g., see paragraph 0010 of Amin). This would optimize processing time and increase throughput.
Johnson and Amin did not expressly detail defining the cost function in the quantum approximate optimization algorithm, and the output was output from an execution of the quantum approximate optimization algorithm.  Guerreschi however taught defining the cost function (e.g., see pages 13 and 14) and solving the Maxcut problem using the quantum approximate optimization algorithm (e.g., see page 13, right column and page 2 (section entitled Numerical study or QAOA) Guerreschi taught measuring and generating output of the processing (e.g., see fig. 1 on page 4).  
It would have been obvious to one of ordinary skill in the art to combine the teachings of Johnson and Guerreschi. Both references were directed toward the problems of solving mathematically expressed algorithms using quantum computing system coupling qubits. One ordinary skill would have been motivated to implement the Maxcut processing of Johnson using quantum approximate optimization taught by Guerreschi at least to find the solution of the Maxcut problem by defining the form of the quantum gates   in relatively few parameters and where the exact solution is reachable for state preparation circuits that are deep enough (e.g., see page 12). This reduction in the parameters would reduce processing complexity and  time and the finding the exact solution would  increase accuracy of the Maxcut processing.

2-24. (Canceled)
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11,120,357. Although the claims at issue are not identical, they are not patentably distinct from each other because the side by side showing of the representative claim of the patent  and the instant application  below show that both are directed to common subject matter.

Instant application (SN 17/473304)
(Patent No. 11,120,357)
1.  A quantum computing method comprising: by operation of a control system in a quantum computing system, identifying a pair of qubit devices in a quantum processor, wherein the quantum processor comprises a connection that provides coupling between the pair of qubit devices; activating a  coupling between the pair of qubit devices to execute a cost function defined in a quantum approximate optimization algorithm, the cost function being associated with a maximum cut problem, wherein the coupling is activated by allowing the pair of qubits to evolve under a natural Hamiltonian for a time period r; and measuring one or more of the pair of qubit devices to obtain an output from an execution of the quantum approximate optimization algorithm.
1.  A quantum computing method comprising: by operation of a control system in a quantum computing system, identifying a pair of qubit devices in a quantum processor, wherein the quantum processor comprises a connection that provides coupling between the pair of qubit devices; activating a ZZ coupling between the pair of qubit devices to execute a cost function defined in a quantum approximate optimization algorithm, the cost function being associated with a maximum cut problem, wherein the ZZ coupling is activated by allowing the pair of qubits to evolve under a natural Hamiltonian for a time period r; and measuring one or more of the pair of qubit devices to obtain an output from an execution of the quantum approximate optimization algorithm.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Gaitan, F. et al., (Physical Review Paper entitled Density functional theory an quantum computation (pp. 205117-1 to 205117-7).
Grajcar, M.  et al., (Physical Review paper entitled Possible implementation of adiabatic quantum algorithm with superconducting flux qubits (pp. 114501-1 to114501-

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC COLEMAN whose telephone number is (571)272-4163. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jyoti Mehta can be reached on 0-3995. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ERIC . COLEMAN
Primary Examiner
Art Unit 2183



EC
/ERIC COLEMAN/Primary Examiner, Art Unit 2183